DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 18 May 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-15, 20, and 24 have been amended.
Claims 1-13 are cancelled.
Claims 16-19, 21-23, and 25-26 are original / previously presented.
Claims 27-28 are new.
Claims 14-28 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claims 20 and 24, the Applicant has successfully amended the claims, and accordingly the objection is rescinded.  However, note that amendments have prompted different objections to claim 24.
Regarding the previous 35 USC 112(b) rejection of claims 24-26, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.  However, note that amendments have prompted a different rejection under 35 USC 112(b) to claims 24-26.
Regarding the previous 35 USC 101 rejection of claims 14-28, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded
Regarding the Applicant’s arguments with respect to the prior art rejections of claims 14-26 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Priority
This application 16,066,765 filed on 28 June 2018 is a national stage entry of PCT/NO2016/050272, and claims priority from Norway patent application NO20160003 filed on 4 January 2016.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 28 June 2018, and 8 June 2022 have been acknowledged by the Office.

Claim Objections
Claims 24 and 26 are objected to because of the following informalities.  Appropriate correction is required.
Claim 24:
Claim 24 includes the limitation “the secure the secure device calculating the fees…” in which ‘the secure’ is duplicated.  The Office recommends removing one instance of ‘the secure’ for clarity.
Claim 24 includes the limitation “…based on at least one of the type of the vehicle..” which references ‘the type’ of the vehicle however ‘a type’ of the vehicle is not previously referenced in the claims.  The Office recommends amending this to read ‘a type’ of the vehicle (similar to claim 14) to preclude an interpretation of indefiniteness / lack of antecedent basis in the claims.
Claim 26:
Claim 26 includes the limitation “calibrating the emission sensor to the instrument” which references ‘the emission sensor’ is not previously referenced in the claims.  The Office recommends amending this to read ‘an emission sensor’ to preclude an interpretation of indefiniteness / lack of antecedent basis in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14-23, and 27:
Claim 14 recites the limitation "the fee data" in line 14.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 15-23 and 27. Note that it is unclear whether this is referring ‘store fee data’ (claim 14 line 6), ‘output fee data from the secure device to the central system’ (claim 14 lines 6-7), or ‘fee data from the secure device’ (claim 14 line 10).  For the purpose of examination, the Office will interpret this as referring to “all output fee data from the secure device to the central system” (claim 14 lines 6-7).
Claims 24-26, and 28:
Claim 24 recites the limitation "the service center" in line 13.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 25-26 and 28. For the purpose of examination, this will be interpreted as ‘a service center’.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al.
Claim 14:
	Gravelle, as shown, teaches the following:
A system for charging fees for a vehicle (Gravelle ¶[0034], ¶[0042] details using an onboard unit, tolling data, and odometer / GPS data to compute expected tolls) comprising:
With respect to the following: 
a central system storing a public key; and 
Gravelle, as shown in Fig 3, ¶[0033], ¶[0080] details a central monitoring facility and service center, and the system using encrypted communication including asymmetric encryption, suggesting but not explicitly stating that the central system stores a public key.  However, Glachant teaches this limitation with a centralized server and billing authority that manages the road use charging and uses a stored public key (Glachant Fig 4, ¶[0051], ¶[0058-59], claim 2).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system storing a public key as taught by Glachant with the teachings of Gravelle, with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system storing a public key as taught by Glachant in the system of Gravelle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Gravelle (in view of Glachant) also teaches the following:
a secure device in communication with the central system (Gravelle Fig 3, ¶[0020-21], ¶[0038] details the on-board unit communicating with a regional / national / global service center), 
With respect to the following:
the secure device is associated with the vehicle and a vehicle owner responsible for paying fees, 
Gravelle (in view of Glachant), as shown in ¶[0042], ¶[0062] details the onboard deice is associated with the vehicle and the vehicle’s license plate, and the onboard device is associated with a user of the vehicle who pays the toll accumulated by using the roadway and the device, and Glachant (of Gravelle in view of Glachant), as shown in Fig 4, ¶[0086-87] details the onboard device is associated with the vehicle and a user of the vehicle to bill road usage fees; highly suggesting that the user associated with the device may also be the vehicle owner.  To the extent that Gravelle/Glachant may not explicitly state this, Nieuwland teaches this limitation, with an onboard device that is associated with the vehicle and also the vehicle owner responsible for paying tolling fees and road use citations (Nieuwland ¶[0020], ¶[0029]).
  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland with the teachings of Gravelle in view of Glachant, with the motivation of “the payment of tolls along toll roads” (Nieuwland ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland in the system of Gravelle in view of Glachant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle (in view of Glachant in view of Nieuwland) also teaches the following:
the secure device being mounted in the vehicle and configured to receive, process and store fee data (Gravelle ¶[0034], ¶[0037], ¶[0042] details the on-board device receiving data through the communications link from the service center regarding travel lanes and tolls and receiving speedometer data from the vehicle; ¶[0034], ¶[0042] details the accumulated toll is calculated (i.e. processed) and stored in the memory), and 
With respect to the following:
the secure device…configured to…provide nonrepudiation for all output fee data from the secure device to the central system,
Gravelle, as shown in ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage in a secure memory location within the OBU, and sending this data to the service center, highly suggesting but not explicitly stating that nonrepudiation is provided for all output fee data from the secure device to the central system. To the extent that Gravelle may not explicitly state this, Glachant teaches this limitation with the on-board vehicle device obtaining metrics and determining billing charges (output fee data) in a metric report, digitally signing and sending the metric report to the central billing authority that verifies its integrity using a public-private key pair, and provides spot-checking of all metric report data (Glachant ¶[0085-87], ¶[0119-121], claims 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device configured to provide nonrepudiation for all output fee data from the secure device to the central system as taught by Glachant with the teachings of Gravelle (in view of Glachant in view of Nieuwland), with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device configured to provide nonrepudiation for all output fee data from the secure device to the central system as taught by Glachant in the system of Gravelle (in view of Glachant in view of Nieuwland), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Glachant (of Gravelle in view of Glachant in view of Nieuwland, applying that the associated user of the device and vehicle is the vehicle owner as per Nieuwland above) also teaches the following:
wherein the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees (Glachant Fig 3-4, ¶[0057-59], ¶[0076], ¶[0085-87], ¶[0119-121], claims 1-3, claim 5 details the on-board computing device signs the metric report using its private key and sends the signed metric report to the billing authority which uses its public key to verify the integrity of the vehicle data collected by the vehicle sensors (i.e. remove suspicion of vehicle manufacturer) and ensure its accuracy; and includes the billed vehicle user (i.e. owner, per Nieuwland) and billing authority ability to detect any alternation of data with audits and comparison of billing data to signed data, i.e. remove suspicion of the vehicle owner and authorities),
wherein the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system (Glachant ¶[0076], ¶[0085], ¶[0097], claim 1 details the on-board computing device signs the metric report and billing charges for integrity so that the billing authority can later verity with the corresponding public key, and the metric report also includes GPS and time data), and
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees; and the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system as taught by Glachant with the teachings of Gravelle (in view of Glachant in view of Nieuwland), with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the nonrepudiation includes a private key stored on the secure device and the public key, and the nonrepudiation includes associating a vehicle owner with fee data from the secure device and administrative measures for removing unfounded suspicion from the vehicle owner, a vehicle manufacturer and authorities responsible for charging the fees; and the secure device is configured to authenticate origin and ensure integrity of the fee data to the central system as taught by Glachant in the system of Gravelle (in view of Glachant in view of Nieuwland), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle (in view of Glachant in view of Nieuwland) also teaches the following:
wherein the secure device is configured to calculate the fees based on at least one of a type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic (Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. location of vehicle).
Claim 15:
	Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a terminal for verifying and approving fee data, wherein the terminal is in communication with the secure device (Gravelle Fig 4, ¶[0056], ¶[0062], ¶[0062] details a smart phone connected to the OBU can also perform OBU functions including the display of fees and active toll rates, adjusting number of occupants, and selecting whether to activate or disable tolls (i.e. approving fee data) may be performed on the smart phone; in further support of obviousness see also/alternatively Glachant ¶[0031], ¶[0058], ¶[0120-121] which details the billing authority server / personal computer receives the signed metric report (fee data), verifies the data, and upon successful verification (i.e. approving fee data) issues a bill to the user, and one of ordinary skill in the art would at the time of filing would recognize this feature as an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately).
Claim 17:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
an odometer configured to provide a mileage to the secure device (Gravelle ¶[0037], ¶[0088] details the OBU receiving odometer data to calculate miles traveled during a particular period).
Claim 18:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a PS-receiver for providing positioning data to the secure device (Gravelle ¶[0011], ¶[0020] details the OBU receiving vehicle location data from a GPS receiver).
Claim 19:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
an automatic toll station for recording a time at which the vehicle passes (Gravelle ¶[0047-48] details capturing the timestamp with the license plate number when a vehicle passes a toll / HOT lane enforcement camera, comparing the time stamp and license plate of the photograph with the timestamp and license plate number received over the RF radio broadcast).
Claim 20:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 19.  Gravelle also teaches the following:
wherein the automatic toll station is configured to recognize a registration number from a license plate attached to the vehicle (Gravelle ¶[0047-48] details using automatic plate recognition to identify the license plate in the photograph captured with the toll / HOT lane enforcement).
Claim 21:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
a radio transceiver for connecting the secure device to a public network (Gravelle Fig 3, ¶[0030], ¶[0033], ¶[0062], ¶[0070], claim 1 details the on-board unit using a GSM transceiver to connect to a telephone or data communications network, and also leveraging a smart phone to connect the OBU to the common carrier network, using a radio link to connect to other OBUs, and the OBU unit includes a GPS receiver to connect to GPS network).
Claim 22:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle also teaches the following:
wherein the secure device is configured to encrypt fee data (Gravelle ¶[0034], ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage traveled in a jurisdiction with data obtained from GPS for a tax of roadway use in a secure memory location within the OBU; in further support of obviousness see also/alternatively Glachant Fig 4, ¶[0062-63], ¶[0081], claim 5 detailing encrypting audit file and metric report data by the on-board computing device before data is sent elsewhere, and one of ordinary skill in the art would at the time of filing would recognize this feature as an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al., as applied to claim 14 above, and further in view of US patent application publication 2002/0072963 A1 to Jonge
Claim 16:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  Gravelle does not explicitly state, but Jonge teaches the following:
an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device (Jonge ¶[0321], ¶[0379] details continuously measuring the exhaust of the vehicle and providing the data to the onboard vehicle equipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device as taught by Jonge with the teachings of Gravelle in view of Glachant in view of Nieuwland, with the motivation of “a practically usable, effective and flexible system for the levying, and/or the improvement of the variability of all kinds of traffic fees” (Jonge ¶[0080]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include an emission sensor placed in the exhaust of the vehicle and configured to provide real-time emission data to the secure device as taught by Jonge in the system of Gravelle in view of Glachant in view of Nieuwland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al., as applied to claim 22 above, and further in view of US patent application publication 2003/0115126 A1 to Pitroda.
Claim 23:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 22.  Gravelle does not explicitly state, but Pitroda teaches the following:
wherein the central system comprises a blacklist of lost or stolen security devices (Pitroda ¶[0003], ¶[0117], ¶[0145-146] details the transaction service provider maintains a list of misplaced or stolen electronic transaction devices that are used in toll / transportation services).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices as taught by Pitroda with the teachings of Gravelle in view of Glachant in view of Nieuwland, with the motivation to “reduce the potential for electronic transaction device 12 misuse” (Pitroda ¶[0146]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the central system comprises a blacklist of lost or stolen security devices as taught by Pitroda in the system of Gravelle in view of Glachant in view of Nieuwland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent application publication 2006/0106671 A1 to Biet
Claim 24:
Gravelle, as shown, teaches the following:
A method for charging fees for a vehicle (Gravelle ¶[0034], ¶[0042] details using an onboard unit, tolling data, and odometer / GPS data to compute expected tolls), the method comprising: 
a secure device mounted in the vehicle receiving, processing and storing fee data from a central system (Gravelle ¶[0034], ¶[0037], ¶[0042] details the on-board device receiving data through the communications link from the service center regarding travel lanes and tolls and receiving speedometer data from the vehicle; ¶[0034], ¶[0042] details the accumulated toll is calculated (i.e. processed) and stored in the memory), 
With respect to the following:
the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system;
Gravelle, as shown in ¶[0042], ¶[0050], ¶[0086] details encrypting the vehicle identification data sent by the device to protect the data and validate that the data comes from an authorized device, encrypting the calculated mileage in a secure memory location within the OBU, and sending this data to the service center, but does not explicitly state the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system.  However, Glachant teaches this limitation with the on-board vehicle device obtaining metrics and determining billing charges (output fee data) in a metric report, digitally signing the metric report with a private key and sending the report the central billing authority that verifies its integrity using the public key of the public-private key pair, and provides spot-checking of all metric report data (Glachant Fig 4, ¶[0059], ¶[0065], ¶[0085-87], ¶[0119-121], claims 1-3).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system as taught by Glachant with the teachings of Gravelle, with the motivation of “vehicle usage-based tolling privacy protection” (Glachant ¶[0002]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device outputting nonrepudiated fee data to the central system using a private key stored on the secure device and a public key stored on the central system as taught by Glachant in the system of Gravelle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
the secure device is associated with the vehicle and a vehicle owner responsible for paying fees;
Gravelle (in view of Glachant), as shown in ¶[0042], ¶[0062] details the onboard deice is associated with the vehicle and the vehicle’s license plate, and the onboard device is associated with a user of the vehicle who pays the toll accumulated by using the roadway and the device, and Glachant (of Gravelle in view of Glachant), as shown in Fig 4, ¶[0086-87] details the onboard device is associated with the vehicle and a user of the vehicle to bill road usage fees; highly suggesting that the user associated with the device may also be the vehicle owner.  To the extent that Gravelle/Glachant may not explicitly state this, Nieuwland teaches this limitation, with an onboard device that is associated with the vehicle and also the vehicle owner responsible for paying tolling fees and road use citations (Nieuwland ¶[0020], ¶[0029]).
  It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland with the teachings of Gravelle in view of Glachant, with the motivation of “the payment of tolls along toll roads” (Nieuwland ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure device is associated with the vehicle and a vehicle owner responsible for paying fees as taught by Nieuwland in the system of Gravelle in view of Glachant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
assigning installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance;
Gravelle, as shown in ¶[0038] details installing the on-board unit (i.e. the secure device and its associated sub systems) in the vehicle, but does not explicitly state assigning installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance.  However, Biet teaches this limitation with vehicles equipped at an authorized service center, that performs the installation, repairs and cyclical checking of the vehicle device (Biet ¶[0019], ¶[0024], ¶[0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to assign installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance as taught by Biet with the teachings of Gravelle in view of Glachant in view of Nieuwland, with the motivation to “provide an improved road toll collection system” and “convenience for the operator is increased” (Biet ¶[0005]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include assigning installation and maintenance of the secure device and associated sub systems to the service center for vehicle maintenance as taught by Biet in the system of Gravelle in view of Glachant in view of Nieuwland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Gravelle (in view of Glachant in view of Nieuwland in view of Biet, applying that the associated user of the device and vehicle is the vehicle owner as per Nieuwland above) also teaches the following:
the secure the secure device calculating the fees based on at least one of the type of the vehicle, miles driven, location of the vehicle, type of tires, exhaust emissions, time of day, and amount of traffic (Gravelle ¶[0042], ¶[0086] details the on-board unit obtains GPS (location of vehicle) and calculates the distance traveled and toll based on distance / mileage-based user charging (miles driven) and HOV / HOT lane usage and what part of a roadway the user is driving on, i.e. location of vehicle); and
charging the fees to the vehicle owner (Gravelle ¶[0072] details billing the customer based on the obtained OBU data; in further support of obviousness see also/alternatively Nieuwland ¶[0017], ¶[0020] detailing charging the account associated with the vehicle device and vehicle owner, and one of ordinary skill in the art would at the time of filing would recognize this feature as an obvious modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent application publication 2006/0106671 A1 to Biet, as applied to claim 24 above, and further in view of Home page <https://www.sierrainstruments.com/autotest/> (<http://web.archive.org/web/20130105063007/https://www.sierrainstruments.com/autotest/> captured on 4 January 2013 using Wayback Machine) to Sierra-CP Engineering (hereinafter Sierra-CP).
Claim 25:
	Gravelle in view of Glachant in view of Nieuwland in view of Biet, as shown above, teach the limitations of claim 24.  With respect to the following:
accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle.
Gravelle, as shown in ¶[0037], ¶[0087] details obtaining vehicle data (e.g. speed, acceleration, mileage) and measurement of vehicle data for tolling and indicators of hard driving; and Glachant Fig 3, ¶[0049] details vehicle sensors (i.e. instruments) to measure speed, acceleration, and ‘any condition or parameter’ about or around the automobile’; but Gravelle / Glachant does not explicitly state accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle.  However, Sierra-CP teaches this limitation with an accredited business that provides reliable and accurate engine and vehicle testing systems for vehicle emissions, including the BG3 for vehicle emissions testing (Sierra-CP Home page ¶ beginning “Breakthrough in Cost-Effective Vehicle Emission Testing…”, ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…”, graphics including BBB and ISO 9001 logos).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle as taught by Sierra-CP with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Biet, with the motivation of taking “tracked vehicle testing to a new, more comprehensive level” (Sierra-CP Home page ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…”). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include accrediting a trusted third party to calibrate an instrument for measuring concentration of a substance in the exhaust of the vehicle as taught by Sierra-CP in the system of Gravelle in view of Glachant in view of Nieuwland in view of Biet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent application publication 2006/0106671 A1 to Biet, in view of Home page <https://www.sierrainstruments.com/autotest/> (<http://web.archive.org/web/20130105063007/https://www.sierrainstruments.com/autotest/> captured on 4 January 2013 using Wayback Machine) to Sierra-CP Engineering (hereinafter Sierra-CP), as applied to claim 25 above, and further in view of US patent application publication 2010/0023292 A1 to Willard et al.
Claim 26:
Gravelle in view of Glachant in view of Nieuwland in view of Biet in view of Sierra-CP, as shown above, teach the limitations of claim 25.  With respect to the following:
calibrating the emission sensor to the instrument.
Sierra-CP (of Gravelle in view of Glachant in view of Nieuwland in view of Biet in view of Sierra-CP), as shown in Home page ¶ beginning “Breakthrough in Cost-Effective Vehicle Emission Testing…”, ¶ beginning “When you need reliable, accurate engine and vehicle testing hardware…” details an instrument such as the BG3 that reliably and accurately measures the vehicle emissions; but does not explicitly state calibrating the emission sensor vehicle data collection device to the instrument.  However, Willard teaches this limitation using an instrument tool to receive data from the in-vehicle monitoring device with exhaust sensors for determining emissions and calibrating said vehicle monitoring device (Willard ¶[0001], ¶[0003], ¶[0084-85], claim 34).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to calibrate the emission sensor to the instrument as taught by Willard with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Biet in view of Sierra-CP, with the motivation that “it will also need to be calibrated for these outputs to be reliable” (Willard ¶[0003]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include calibrating the emission sensor to the instrument as taught by Willard in the system of Gravelle in view of Glachant in view of Nieuwland in view of Biet in view of Sierra-CP, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al., as applied to claim 14 above, and further in view of US patent application publication 2016/0180604 A1 to Wilson et al.
Claim 27:
Gravelle in view of Glachant in view of Nieuwland, as shown above, teach the limitations of claim 14.  With respect to the following:
a terminal configured to connect a smartphone, tablet or personal computer to the secure device.
Gravelle, as shown in ¶[0063] details connecting a smartphone to the onboard tolling device using Bluetooth, but does not explicitly state using a terminal to connect a smartphone / tablet / personal computer to the secure device.  However, Wilson teaches this limitation using an OBD II connector to connect both the vehicle computing device (i.e. secure device) executing the toll program and a mobile communication device / tablet / personal digital assistant (Wilson Fig 2, ¶[0034], ¶[0036-37]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a terminal configured to connect a smartphone, tablet or personal computer to the secure device as taught by Wilson with the teachings of Gravelle in view of Glachant in view of Nieuwland, with the motivation “for exchanging communications between a phone and toll gateway to collect information and toll payments” (Wilson ¶[0001]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a terminal configured to connect a smartphone, tablet or personal computer to the secure device as taught by Wilson in the system of Gravelle in view of Glachant in view of Nieuwland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2012/0215594 A1 to Gravelle in view of US patent application publication 2011/0082797 A1 to Glachant et al. in view of US patent application publication 2013/0201011 A1 to Nieuwland et al. in view of US patent application publication 2006/0106671 A1 to Biet, as applied to claim 24 above, and further in view of US patent application publication 2016/0180604 A1 to Wilson et al.
Claim 27:
Gravelle in view of Glachant in view of Nieuwland in view of Biet, as shown above, teach the limitations of claim 24.  With respect to the following:
connecting a smartphone, tablet or personal computer to the secure device by a terminal.
Gravelle, as shown in ¶[0063] details connecting a smartphone to the onboard tolling device using Bluetooth, but does not explicitly state connecting a smartphone, tablet or personal computer to the secure device by a terminal.  However, Wilson teaches this limitation using an OBD II connector to connect both the vehicle computing device (i.e. secure device) executing the toll program and a mobile communication device / tablet / personal digital assistant (Wilson Fig 2, ¶[0034], ¶[0036-37]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include connecting a smartphone, tablet or personal computer to the secure device by a terminal as taught by Wilson with the teachings of Gravelle in view of Glachant in view of Nieuwland in view of Biet, with the motivation “for exchanging communications between a phone and toll gateway to collect information and toll payments” (Wilson ¶[0001]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include connecting a smartphone, tablet or personal computer to the secure device by a terminal as taught by Wilson in the system of Gravelle in view of Glachant in view of Nieuwland in view of Biet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628